DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 6 DEC 2021
Priority
Applicant's claim for the benefit of a prior-filed application PCT/EP2017/058306 6 April 2017 filed under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (GB1605903.2; 6 April 2016) and the certified copy have been filed in application 16/090,941; filed 3 October 2018. 
Election
Applicant’s election without traverse of Group I, claims 28-32 in the reply filed on 29 April 2021 is acknowledged. 
Applicant’s Amendments
	Applicant’s amendments filed on 6 DEC 2021 are acknowledged. Applicant has cancelled claim 31, amended claim 28, and added new claim 82. 
Applicant has amended the specification: to remove the occurrences of executable code, i.e. "http://", throughout the specification, to amend the description of Figure 7 in the specification to include the sequence identifiers of the sequences shown in Figure 7, and to include sequence identifiers of four additional sequences on page 67 of the specification. Applicant has also updated the sequence listing to include the sequences shown in Figure 7, and the four additional sequences disclosed on page 67 of the specification.
Status of the Claims
Claims 1-27, 30-31, and 33-74 are cancelled. Claim 28 is amended. Claim 82 is new. Claims 28-29, 32, and 75-82 are pending and are under examination. 
Objection to the Specification
The prior objections to the specification are withdrawn in light of applicant’s amendments noted above.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28, 75-76, and 79 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "medium copy" (or “medium-copy”) in claims 28, 30, 75-76, and 79 is a relative term which renders the claim indefinite.  The term "medium copy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and offers only possible embodiments of “medium copy” plasmids as ones derived from known plasmids (see specification p. 46 lns 35-36), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The applicant’s argument presenting information from a Wikipedia article, last revised AUG 2021, has been fully considered but is not found persuasive. Current art cannot inform the scope of the claim in regard to the genus claimed at the time of filing, and the specification does not provide a concordant definition of “medium-copy plasmid” to the one provided in the post-filing art. The specification merely discloses species (embodiments) of medium copy plasmids, reciting “Medium copy plasmids are preferred, for example, p15A, pBR322, pR6K, pRK2, pBBR1 and Inc-based plasmids, in particular p15A origin-based vectors” (pp. 46-47 joining ¶). Noting that the art provides differing definitions and categorizations of “medium copy plasmids, see for instance O’Hanlon Cohrt (2015) who identifies pBR322 and derivatives as “low copy” number plasmids, a practitioner would not be reasonably apprised of the scope of the invention. The claim is indefinite because the specification appears to define “medium-copy plasmids” only by examples and such examples do not exemplify or coincide with other prior art designations. Furthermore, the origin of a plasmid does not ensure the art recognized copy-number of the derived plasmid, see for example Boros, et al. (1985) who reports a single G -> T transversion located near the 3’ end of a DNA segment coding for the regulatory RNA I results in a pBR322 origin plasmid with a copy number of approximately 1000 per cell or 65% of total 
Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 82 recites the limitation " wherein each of the at least two regions of sequence homology is 40-80 nucleotides in length."  There is insufficient antecedent basis for this limitation in the claim. The base claim, claim 28, recites four possible regions of homology: two in item (b) lines 5-6 and two in lines 13-15. According to the recited limitations and BRI of claim 28, the two regions of homology in lines 13-15 need not be the same two regions of homology in lines 5-6. Therefore, “each of the at least two regions of sequence homology,” recited in claim 82 is indefinite in regard to its antecedent basis in claim 28 as to which of the four possible regions are further limited by claim 82.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Chartier–Takahashi–Lathe–Sørensen–ZHANG–GenBank–Fu
Claims 28-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Chartier (Chartier C, et al. J Virol. 1996 Jul;70(7):4805-10), as evidenced by Takahashi  (Takahashi N, et al. Gene. 2003 Jan 16;303:89-97), Lathe (Lathe R, et al. Gene. 1987 Jan 1;57(2-3):193-201), Sørensen (Sørensen HP, et al. Journal of Biotechnology. 2005 Jan 26;115(2):113-28), ZHANG (WO2011154927A2; Publ. 15 DEC 2011), GenBank (Gene ID: 945918; retrieved on 16 FEB 2022), and Fu (Fu J, et al. Nature Biotechnology. 2012 May;30(5):440-6; Applicants’ prior art). 
	Chartier described a novel system based on the cloning and manipulation of the full-length (FL) adenovirus (AdV) genome as a stable plasmid in E. coli, by using the bacterial homologous recombination machinery (Abstract, p. 4805). Chartier teaches a method of E coli (strain BJ5183) with two linearized DNAs, i.e. the FL AdV genome (“virion DNA” is a single linear molecule of double-stranded DNA) and the linearized plasmid (p. 4805 ¶3-4). The linear-linear homologous recombination (LLHR) was accomplished by providing the two linearized DNAs (i.e. first and second linear nucleic acid molecules) and bringing them together in vivo (in the E coli BJ5183 strain) in the presence of the endogenous E. coli machinery. 
It is presumed based on review of the available data that the LLHR, mediated by the endogenous E. coli strain BJ5183 machinery, comprises an annealing protein (i.e. RecT) and a 5’ to 3’ exonuclease (RecE) activity as clearly evidenced by Takahashi (p. 94 ¶2 and Fig 3; p. 95 ¶1,3,4; p. 96 ¶1; see extensive evidenced-based rationale provided below)
Furthermore, it is presumed based on review of the available data that the linearized plasmid pTG3601 (derived from a ppolyII plasmid derived from a pBR322 plasmid derivative; as per Chartier p. 4805 ¶4 and Lathe p. 194(b) and p.196(b)) is a medium copy plasmid because the specification indicates pBR322 is a medium copy plasmid and because the pBR322 plasmid has a reported copy number of 15-20 (comparable to the “medium copy plasmid” p15A which is reported to have a 10-12 copy number; Sørensen p. 114, ¶1; and instant claim 32; and specification p.46 lns 35-36).
Although Chartier does not teach the sequence of the RecE, and thus does not explicitly teach a sequence of at least 70% homology to SEQ ID NO: 1412, evidence taken from the prior art of Takahashi, GenBank data and related references, ZHANG, and Fu indicate that the source of recombination provided by strain BJ5138 for LLHR of the linear AdV genome and the linearized plasmid pTG3601 is most reasonably a full length RecE or nearly full length RecE. Although strain BJ5138 RecE (from Rac prophage; as per Takahashi) may not be full length, it nevertheless functions like full length RecE as demonstrated by Chartier (Table 1), and is therefore reasonably at least 70% homologous to full length RecE for the following reasons. A GenBank search for “Rac prophage and RecE” returned a full length RecE of 866 aa (see NPL mailed with this action). The internal references for this GenBank result (Gene ID: 945918) 
 Chartier’s RecE/T maintains the highly efficient function of LLHR in vivo as clearly and explicitly demonstrated by Chartier (p. 4805 ¶4; and Table 1).  Table 1 of Chartier indicates colony numbers achieved by LLHR and presents numbers above background of 130-600 colonies. This HR efficiency is a notably higher efficiency than Fu’s efficiency of cloning with FL RecE and a 36kb linear insert into linearized p15A plasmid (see Fu, Fig. 1f lower left quadrant “ETgA” = 287). Furthermore, and of equal or greater importance, Chartier’s cloning efficiency is far greater, up to 300 times higher, than Fu’s truncated RecE (Fig. 1f lower left quadrant “E602TgA” = 5 colonies). Fu’s truncated RecE yields a number comparable to Chartier’s vector alone which is a “negative” control for Chartier (Table 1; 4 and 64, depending on amount of vector alone present in the experiment). 
Thus, Chartier’s RecE/T (as evidenced by Takahashi, GenBank and internal references, and ZHANG) displays a property dependent upon full length RecE for LLHR as evidenced by direct comparison to Fu who attests that “Truncations beyond amino acid 602 destroyed homologous recombination activity” (p. 441 final ¶; emphasis added).
Furthermore, Chartier cloned the full length AdV genome into the linearized pTG3601 plasmid in a single step in E coli strain BJ5138 with a high HR efficiency which was directed by the shared sequences engineered into pTG3601 with the endogenous AdV genome sequences at the 5’ and 3’ ends (Fig 1A). pTG3601 was engineered by insertion of 935- and 853-bp Ad5 DNA fragments amplified by PCR from the left and right ends of the Ad5 genome, respectively (p. 4805 ¶4). Thus Chartier’s linearized medium copy plasmid (pTG3601 derived from pBR322) comprises a region of sequence homology with the 5' ITR of the adenoviral sequence and a region of sequence homology with the 3' ITR of the adenoviral sequence in the first linear 

    PNG
    media_image1.png
    177
    757
    media_image1.png
    Greyscale

	Thus, Chartier, as evidenced by Takahashi, Lathe, Sørensen, ZHANG, Genbank and internal references, and Fu, clearly anticipates the invention of instant claim 28 before the effective filing date (EFD) of the instant application. 
	In regard to the further limitation of claim 29, Chartier teaches that the first linear nucleic acid molecule (comprising the AdV genome) was in a mixture with the linearized plasmid (pTG2501) for co-transformation of the E. coli. (p. 4805 ¶4). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Chartier–Takahashi–Lathe–Sørensen–ZHANG–GenBank–Fu
Claims 28, 32, 75-76, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Chartier (Chartier C, et al. J Virol. 1996 Jul;70(7):4805-10), as evidenced by Takahashi  (Takahashi N, et al. Gene. 2003 Jan 16;303:89-97), Lathe (Lathe R, et al. Gene. 1987 Jan 1;57(2-3):193-201), Sørensen (Sørensen HP, et al. Journal of Biotechnology. 2005 Jan 26;115(2):113-28), ZHANG (WO2011154927A2; Publ. 15 DEC 2011), GenBank (Gene ID: 945918; retrieved on 16 FEB 2022), and Fu (Fu J, et al. Nature Biotechnology. 2012 May;30(5):440-6), as applied to claim 28 above, and further in view of ZHANG (WO2011154927A2) and Fu (Nature Biotechnology. 2012 May;30(5):440-6).
	Chartier, as evidenced by Takahashi, Lathe, Sørensen, ZHANG, Genbank and internal references, and Fu, clearly anticipates the invention of instant claim 28 as presented above. 
In regard to claim 32, Chartier’s linearized plasmid pTG3601, derived from a ppolyII plasmid derived from a pBR322 plasmid derivative (as per Chartier p. 4805 ¶4 and Lathe p. 
Fu teaches a method for cloning a target DNA segment (10-52 kb in length) from a primary DNA (genomic) preparation directly into an expression vector utilizing a p15A medium copy plasmid (see instant specification p.46 lns 35-36 and instant claim 32) and full-length RecE along with RecT (a 5′-3′ exonuclease and single-stranded annealing protein pair) to efficiently facilitate homologous recombination between two linear molecules (Abstract, p. 440 ¶2- p. 441 ¶2, and p. 441 ¶3). Fu teaches co-transfection of E. coli with a mixture comprising both linearized PCR DNA and linearized p15A plasmid (LLHR, Fig 1b, p. 441) and with mixtures comprising linearized DNA fragments of 10, 17, 36 and 51 kb bearing homologous regions with a linearized p15A plasmid (Fig 1f). Fu teaches the full-length RecE/RecT is superior to other endogenous E coli HR machinery (Fig 1f and Fig 2; and p. 441 ¶4 – p. 442 ¶2).

	It would be prima facie obvious to one of ordinary skill in the art before the EFD of the instant invention to swap the p15A plasmid of Fu for the pTG3601 plasmid of Chartier because both were shown to be effective in LLHR for linearized DNA inserts of at least 36kb with a linearized plasmid. Since Fu demonstrated the successful utility of linearized p15A for accommodating inserts as large as 51kb a practitioner would have a reasonable expectation of success in swapping the p15A vector of Fu with the pTG3601 plasmid of Chartier in order to accommodate larger inserts and/or additional inserts in the same plasmid. Thus the instant invention of claim 32 would be obvious to one of ordinary skill in the art in view of Chartier and Fu. 
Furthermore, one of ordinary skill in the art would find it prima facie obvious, before the EFD of the instant application, to modify the p15A vector taught by Fu to comprise regions of homology to AdV viral DNA, for example with the viral ITRs, as taught by Chartier who taught homologous regions for recombination engineered into the pTG3601 plasmid as cited above. Such modification of p15A would substitute a known medium copy plasmid (p15A, per Fu) for a medium copy plasmid (derived from pBR322, per Chartier) as a vector for cloning and subsequent stable expression of the cloned AdV (large fragment) DNA (see Chartier p. 4805 E. coli LLHR mediated by the exonuclease/annealing pair, RecE/RecT as demonstrated by Fu for cloning multiple AdV genomes or for generating multiple AdV vectors (as evidenced by Chartier) while bypassing any need to first construct a library or screen a library. 
In regard to claim 75, Chartier teaches linear to linear homologous recombination (LLHR) between restricted AdV plasmids and linear DNA segments sharing regions of homologous sequence for mediating recombination in the presence of endogenous E. coli recombination machinery (Fig. 2A-B and p. 4807 ¶2). Chartier teaches a method of generating a AdV vector comprising a human factor IX (hFIX) transgene (Tg) wherein the hFIX-Tg is provided as a second linear nucleic acid molecule which shares at least one region of sequence homology with the plasmid comprising the FL AdV genome (pTG3602) (instant c. 75 step (a)), and bringing pTG3602 and the linear hFIX-Tg nucleic acid molecule into contact in the presence of the endogenous E. coli recombination machinery such that a deletion, mutation and/or insertion is introduced into the restricted pTG3602 (first nucleic acid molecule) such that sequences between the regions of homology in the second linear nucleic acid molecule (hFIX-Tg) are introduced into the (pTG3614; Chartier Fig 2b p. 4808). Chartier does not teach linear to circular homologous recombination (LCHR).
Fu teaches LLHR utilizing FL RecE/RecT and LCHR utilizing a truncated 5’ to 3’ exonuclease and an annealing protein (e.g. RecE/RecT) (Fu, Figs 1a,c and Fig 2a-b ; and p. 442 ¶1-3). ZHANG teaches a method comprising using the circular product of the LLHR reaction (such as the product of instant claim 28) between the first and second nucleic acid molecules in a second step of LCHR in the presence of Red-alpha and Red-beta or in the presence of truncated RecE and RecT (p. 9 lns 9-29). Thus, both Fu and ZHANG teach HR demonstrating that the plasmid(s) and/or inserts may be linearized or circular and linearized for homologous recombination.
in vivo. A practitioner would have had a reasonable expectation of success because ZHANG and Fu both teach these as alternative means of HR, including in vivo. Furthermore, ZHANG teaches that transfection of circular DNA (e.g. the AdV plasmid) is more efficient than transfection with linearized DNA (p. 26 lns 13-15; see also He, cited below), so a practitioner could be motivated to increase the transfection efficiency in Chartier’s system for introducing a transgene into an AdV plasmid by substituting LCHR for LLHR in order to reasonably expect to improve transfection efficiency of the FL AdV plasmid and thus also improve cloning efficiency following LCHR.
In regard to the further limitation of claim 76, Chartier teaches releasing the adenoviral vector (viral DNA with or without transgene) in linear form from the circular medium copy plasmid (see, for example, p. 4806 final ¶ — 4807 ¶1; and Table 2: pTG3614-PacI in 293 cells; and Fig 2a,b; and p. 4809 final ¶ (iv) – p. 4810 ¶1 ln 3 (v)).
In regard to the limitation of claim 82, Fu teaches homology arms of 50 nt/bp in length (p. 441 ¶4) and ZHANG teaches that homology arms of 100 bp/nts or less and that under certain circumstances, RecET mediated LLHR requires only 6 bp homology between the first and second nucleic acid molecules (p. 13 lns 25-32) and LCHR as few as 20 bp/nts.
Chartier–Takahashi–Lathe–Sørensen–ZHANG–GenBank–Fu–He
Claims 28 and 75-81 are rejected under 35 U.S.C. 103 as being unpatentable over Chartier (Chartier C, et al. J Virol. 1996 Jul;70(7):4805-10), Takahashi  (Takahashi N, et al. Gene. 2003 Jan 16;303:89-97), Lathe (Lathe R, et al. Gene. 1987 Jan 1;57(2-3):193-201), Sørensen (Sørensen HP, et al. Journal of Biotechnology. 2005 Jan 26;115(2):113-28), ZHANG (WO2011154927A2; Publ. 15 DEC 2011), GenBank (Gene ID: 945918; retrieved on 16 FEB 2022), and Fu (Fu J, et al. Nature Biotechnology. 2012 May;30(5):440-6), as applied to claims 28 and 75 above, and further in view of He (He TC, et al. PNAS. 1998 Mar 3;95(5):2509-14).
	Chartier, Takahashi, Lathe, Sørensen, ZHANG, Genbank and internal references, and Fu, render the invention of instant claims 28 and 75 obvious to one of ordinary skill in the art before the EFD of the instant application as presented above. 

In regard to claims 75, 77-78, He teaches a method of generating adenovirus (AdV) vectors wherein a GFP reporter gene was introduced into the AdV vector by homologous recombination (pAdEasy-GFP1GAL; p. 2511 ¶2 and p. 2512 ¶2). He teaches first cloning the gene of interest (e.g. GFP) into a shuttle vector and then cleaving the shuttle vector with a restriction endonuclease to linearize it, then co-transformation of the linearized product and a supercoiled (circular) AdV vector into E. coli strain BJ5183 (p. 2511 ¶2), a strain comprising the 5’ to 3’ exonuclease and annealing protein, i.e. full length RecE/RecT. He also suggests that the ability to use intact adenoviral plasmids, uncleaved by restriction endonucleases (i.e. circular), may prove critical for efficiently generating desired recombinants and may also provide an additional advantage of using supercoiled (circular) adenoviral vectors from a single, laboratory-scale batch to yield sufficient material for hundreds of different recombinants (p. 2511 ¶3). He further teaches, in the case of cells that are inefficiently infected by adenoviruses, a GFP tracer makes it possible to isolate expressing cells through fluorescence-activated cell sorting and thereby facilitates several kinds of experiments (p. 2513 final ¶).  
Thus, before the filing date of the instant application it would be prima facie obvious to one of ordinary skill in the art to modify the method of Chartier–Takahashi–Lathe–Sørensen–ZHANG–Fu by introducing a transgene encoding a fluorescent protein (a reporter gene), such as GFP taught by He, into the AdV by LCHR in order to trace or visualize cells infected with the recombinant AdV and to determine the length of time the recombinant AdV persisted in culture or in vivo (p. 2512 ¶4). A practitioner would have a reasonable expectation of success in doing so, as the GFP construct and the AdV vectors could be recombined via known methodologies with expected outcomes to generate AdV vectors comprising the GFP fluorescent/reporter transgene.
In regard to the further limitation of claim 76, He teaches cleaving the recombinant adenoviral construct with PacI to expose its inverted terminal repeats and thus releasing the AdV from the vector/plasmid (p. 2511 ¶2 and p. 2512 ¶4).
In regard to claim 79, He suggests utilizing an AdV homologous recombination system to generate small libraries of transgenes produced in adenoviruses, so that viruses with a particular modification of a transgene (produced by degenerate PCR, for example) could be selected in vivo from a pool of viruses on the basis of functional assays, and the sequence of the selected virus determined by sequencing appropriate PCR products (p. 2513 final ¶ - p. 2514 ¶1).
In regard to claims 80-81, as cited above, He teaches a method of generating adenovirus (AdV) vectors wherein a GFP reporter gene was introduced into the AdV vector by homologous recombination thus tagging the AdV genome with a GFP fluorescent protein/reporter gene (references cited above). As He teaches the introduction of a reporter gene (a GFP fluorescent protein) into the recombinant AdV vector/virus and also teaches generating a library of recombinant AdVs expressing transgenes of interest (demonstrating that a library is understood to comprise more than one nucleic acid construct), the generation of a library comprising two or more medium copy plasmids comprising AdVs tagged with one or more reporter genes/fluorescent proteins would be at once envisaged and prima facie obvious to one of ordinary skill in the art before the filing date of the instant application in view of He.

Response to Applicant’s Arguments and to Affidavit
Applicant’s arguments and the Affidavit by Prof. Stewart under 37 CFR 1.132 filed 6 DEC 2021 have been fully considered but are insufficient to overcome the rejection of claims 28-29, 32, and 75-82 based upon Chartier, Takahashi, and Fu as set forth in the last Office action because:
Takahashi teaches Rac prophage derived RecE/T is the most likely active pathway in the HR recombination in the bacterial strain used by Chartier (BJ5183). Applicant argues that this is a truncated version of the RecE. However, a search of Genbank for “Rac prophage” AND “RecE” returned a version of a RecE gene in the Rac prophage that is 2,601 nts long encoding a 866 aa exact same size as the RecE gene depicted in Takahashi, Fig. 3. Additionally, all 32 references provided in support of the GenBank (Gene ID: 945918) entry have publication dates before the EFD of the instant application. This evidences that the full-length RecE (of 866 aa) was known and available to a practitioner before the EFD of the instant invention. Furthermore the GenBank sequence shares 100% identity to SEQ ID NO: 1412 over the 866 aa (see alignment mailed as NPL with this action). Furthermore, Takahashi concludes that in strain BJ5183 (Chartier’s strain), the action of recET genes (or its close homologues) on rac prophage (or its close homologue) is responsible for the conservative ds break repair in RecE pathway (or a closely related pathway) (Section 4.1). Thus, a practitioner would reasonably expect Takahashi’s RecE to be at least 70% homologous to the RecE depicted in T’s Fig. 3 which is concordant in length with the published RecE in the Rac prophage in GenBank which is concordant in length to a full length SEQ ID NO: 1412, all depicting a RecE of 866 aa. Furthermore, Chartier’s HR involved 2 linear DNAs and Chartier achieved HR efficiencies far greater than that reported by Fu (2012) and thus, demonstrates that a “full-length” RecE which is more highly efficient in mediating this type of LLHR (as taught by Fu) is the most likely explanation. 
ZHANG (WO2011154927A2) discloses SEQ ID NO: 4 that is 100% identical to SEQ ID NO: 1412. ZHANG, applicant’s own work, discloses the use of FL RecE to mediate HR and truncated RecE to mediate LCHR. 
Although Chartier does not teach all of these art recognized elements, at the very least these elements were known and published in the art prior to the EFD of the instant application. Furthermore the limitations and advantages of the various applications of LLHR and LCHR in regard to RecE/T (full-length or truncated forms) and Red-alpha and Red-beta and their related efficiencies to LLHR and LCHR were known and published in the art prior to the EFD of the in vivo these features/limitations are not concordant with the scope of the instant claims. The instant claims allow at least 4 regions of homology according to claim 28 in which two regions merely comprise sequences of the 5’ and 3’ AdV ITRs and in which two regions, not necessarily the same two, are regions of 40-80 bp/nts as per claim 82. Thus, these arguments and the affidavit offered in support of these arguments are not found persuasive.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•  O'Hanlon Cohrt, Karen. How to Manipulate Plasmid Copy Number. Bite Size Bio: January 14, 2015 (https://bitesizebio.com/profile/karenohanlon/) teaches that pBR322 is a low copy number plasmid.
•  Boros (Boros I, et al. Gene. 1984 Oct 1;30(1-3):257-60) teaches derivatives of plasmids may or may not classify the derived plasmid as the same “copy number” as the plasmid from which they were derived.
•  Muyrers (Muyrers JP, et al. Trends in Biochemical Sciences. 2001 May 1;26(5):325-31.) teaches with (Rec) ET recombination, a linear targeting DNA carrying short homology regions flanking a selectable gene (sm) is integrated into a circular target DNA. Although long homology regions can be used, the length of homology required for efficient recombination is 35–60 nucleotides, and thus short enough to be made by oligonucleotide synthesis (illustrated in Fig. 1a; final ¶ p. 328). 
•  Hanahan and Gluzman (Hanahan DO, Gluzman YA. Molecular and Cellular Biology. 1984 Feb;4(2):302-309) teach full length adenovirus 5 genome cloned in pXf3 plasmid a medium copy .
Conclusion
Claims 28-29, 32, and 75-82 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                              
/KEVIN K HILL/Primary Examiner, Art Unit 1633